Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 21, 2014

                                      No. 04-14-00569-CV

                                         Burton KAHN,
                                           Appellant

                                                v.

                           HELVETIA ASSET RECOVERT, INC.,
                                      Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-18355
                         Honorable Michael E. Mery, Judge Presiding

                                         ORDER
        Appellant Burton Kahn filed a notice of appeal on August 7, 2014, stating he “desires to
appeal from the Order denying Defendants for New Trial on July 21, 2014.” An order denying a
motion for new trial is not independently appealable. See In re Adams, 416 S.W.3d 556, 560
(Tex. App.—Tyler 2013, no pet.) (citing State Office of Risk Mgmt. v. Berdan, 335 S.W.3d 421,
428 (Tex. App.—Corpus Christi 2011, orig. proceeding)). Rather, an appeal may generally be
taken only from a final judgment. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001). Accordingly, it appeared we lack jurisdiction over this matter. We therefore ordered
appellant to file a response showing cause why this court should not dismiss this appeal for want
of jurisdiction.

        On October 20, 2014, appellant filed a satisfactory response establishing this court has
jurisdiction over the appeal, advising he was appealing from the trial court’s June 11, 2014 final
judgment and attaching a copy of same.

       The clerk’s record was filed October 8, 2014, and the reporter’s record was filed October
20, 2014. Accordingly, we ORDER appellant to file his brief in this court on or before
November 19, 2014.

       We order the clerk of this court to serve copies of this order on appellant and all counsel.


                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court